       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 1 of 10


 1   Michael A. Caddell (SBN 249469)
     mac@caddellchapman.com
 2   Cynthia B. Chapman (SBN 164471)
     cbc@caddellchapman.com
 3
     Amy E. Tabor (SBN 297660)
 4   aet@caddellchapman.com
     CADDELL & CHAPMAN
 5   P.O. Box 1311
     Monterrey CA 93942
 6   Tel.: (713) 751-0400
 7   Fax: (713) 751-0906

 8   Attorneys for Plaintiff

 9   [Additional attorneys listed on signature page]

10                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
11                                         FRESNO DIVISION

12   SUNG GON KANG, individually and
     on behalf of others similarly situated,       CASE NO. 1:18-cv-01359-AWI-SKO
13
                    Plaintiff,
14                                                 REVISED STIPULATED
            v.                                     PROTECTIVE ORDER
15
     CREDIT BUREAU CONNECTION,
16                                                 Judge:      Hon. Anthony W. Ishii
     INC.,
                                                   Magistrate: Sheila K. Oberto
17
                    Defendant.
18

19

20

21

22

23

24

25

26
27

28   CASE NO. 1:18-cv-01359-AWI-SKO

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 2 of 10


 1           WHEREAS, the parties anticipate that, through discovery, they may seek to obtain
 2   documents and information that may be of a confidential nature within the meaning of Rule
 3   26(c)(1)(G) of the Federal Rules of Civil Procedure;
 4           WHEREAS, Defendant Credit Bureau Connection, Inc., does not hereby intend any waiver
 5   of its rights, if any, to challenge the Court’s Order of April 7, 2020 (ECF 63);
 6           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
 7   for the parties, as follows.
 8           1.      Definitions. The following words and phrases have the following meanings for the
 9   purposes of this Order.
10                   a.          “Producer” means a party or non-party who or which produces the
11   following documents or material (collectively, “Documents,” or individually, a “Document”) in
12   connection with this action:
13                          i.         Documents, including electronically stored information, other than
14   encrypted data, or physical evidence produced in response to document requests, interrogatories,
15   requests for admissions, notices of inspection, or subpoenas;
16                         ii.         Responses to document requests, interrogatories and requests for
17   admission; or
18                        iii.         Deposition transcripts, including exhibits thereto.
19                   b.          “Confidential Material” means Documents and information to be produced
20   by Defendant pursuant to the Order of April 7, 2020 (ECF 63) and includes personally identifying
21   information for individuals identified in response to Plaintiff’s Interrogatories No. 5 and 6 and
22   Plaintiff’s Requests for Production Nos. 3 and 7. Such information requires confidential treatment
23   because it is highly sensitive and because Defendant’s contractual obligations with its vendors
24   require it to maintain such information in a confidential manner. The information should be
25   protected by a court order instead of a private agreement between the parties for the protection of
26   the individuals about whom the information pertains in light of its particularly sensitive nature.
27

28
     CASE NO. 1:18-cv-01359-AWI-SKO                     −2−

                                         REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 3 of 10


 1                  c.      “Designator” means a party to this action which or who designates
 2   documents as Confidential Material.
 3          2.      Limitation on Use of Confidential Material. All Confidential Material produced
 4   in this litigation shall be used by the parties and their respective counsel solely for the purpose of
 5   this litigation and for no other purpose. Should either party believe it necessary, for a relevant
 6   discovery purpose, to contact any person identified within any production of Confidential Material,
 7   that party shall first meet and confer with the opposing party to discuss contacting the person(s)
 8   and if the parties cannot reach an agreement within three (3) business days, the parties agree to
 9   promptly submit a joint letter to the Court, not to exceed three (3) pages, requesting a telephonic
10   conference at the Court’s earliest convenience to resolve the issue. This limitation does not prevent
11   a party or entity from using or disclosing information obtained independently of a Producer.
12          3.      Designation of Confidential Material—Documents. Designation of Documents
13   as Confidential Material shall be made by placing the legend “CONFIDENTIAL” (the
14   “Confidential Legend”) on the face of the Document and on each page so designated or by
15   otherwise designating a category or group of Documents in clear and unambiguous language to
16   this effect in a letter to the other party or in a similar writing. Any Document stamped, designated
17   or otherwise marked in such a manner will be subject to the terms of this Order.
18          4.      Designation of Confidential Material—Discovery Responses. Designation of
19   written responses to interrogatories, requests for production of documents, requests for admissions,
20   or similar written discovery requests, and the information contained therein, as Confidential
21   Material shall be made by placing the Confidential Legend on each page of any response
22   containing information so designated before service of the response on the other party.
23          5.      Designation of Confidential Material – Deposition Testimony and Exhibits. A
24   party may designate deposition testimony, including exhibits, as Confidential Material, pursuant
25   to the following terms and conditions.
26                  a.      Designation of deposition testimony, including exhibits, as Confidential
27   Material shall be made by service of a letter to this effect on the other party (a “Designation
28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −3−

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 4 of 10


 1   Letter”). The Designation Letter shall be served within 14 days of the designee’s receipt of the
 2   transcript and shall specify the testimony that is deemed to be confidential by page and line
 3   designation or the exhibit that is to be deemed confidential by the name and number assigned to
 4   such exhibit by the party taking the deposition.
 5                  b.      At the time of receipt of a Designation Letter, both parties shall place the
 6   Confidential Legend at the top of each page of each deposition transcript and exhibit designated
 7   as Confidential Material, as well as each photocopy thereof.
 8          6.      Procedure for Raising Disputes as to Confidentiality. A party who or which
 9   disagrees with the designation of any materials as Confidential (the “Objecting Party”) shall notify
10   the Designator in writing of his or its objection. If the Designator does not withdraw the
11   designation of confidentiality, the Objecting Party shall move for relief from the Court within 30
12   days after receipt of written notice from the Designator confirming the Confidential designation
13   of the material. The Designating Party shall bear the burden of proof to support its designation of
14   confidentiality in opposing any such motion.
15          7.      Permissible Disclosure of Confidential Material. Confidential Material subject
16   to this Order shall be used solely for the purpose of conducting this action and any appeals thereof,
17   or for purposes otherwise identified herein. All Confidential Material subject to this Order shall be
18   kept in a confidential manner and may be disclosed only to the extent necessary for the purpose of
19   conducting this litigation, and only to and among the following persons.
20                  a.      The parties, and the attorneys for any party in this action, including without
21   limitation, their respective partners, of counsel, associates, paralegals, and other employees;
22                  b.      Any current director, officer, employee (including in-house counsel), or
23   agent of a party who is assigned by such party to work on this action, including anyone responsible
24   for the supervision of this action;
25                  c.      Any person not employed by a party or retained by a party or his or its
26   counsel from whom testimony is taken or may be taken in this action, except that such person may
27   see and retain copies of Confidential Material only during his or her testimony, in preparation
28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −4−

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 5 of 10


 1   therefore, or in discussions of possible testimony, and may not thereafter retain copies of any
 2   Confidential Material;
 3                  d.        Any person not employed by a party who is expressly retained by the party
 4   or his or its counsel to assist in preparation of this action, including expert witnesses and
 5   consultants, and their respective employees and support staff;
 6                  e.        The Court and all other Court personnel involved in the adjudicative
 7   process;
 8                  f.        Court reporters; and
 9                  g.        Commercial document services employed for copying, imaging, scanning,
10   document handling, document storage, or related litigation support functions in connection with
11   this case.
12           8.     Limitation on Disclosure of Confidential Material. Without limitation of
13   paragraph 7 above, Confidential Material shall not, without the express prior written consent of
14   the Designator of the Confidential Material, or an order of this Court after notice to the Designator,
15   be disclosed to any person other than listed in paragraph 7 above, as appropriate.
16           9.     Use of Consent Agreement. Before disclosing Confidential Material to a person
17   identified in subparagraphs 7(c) or 7(d) above, such person shall be required to sign a written
18   certification (“Consent Agreement”) that he or she is familiar with the terms and conditions of this
19   Order and consents to be bound thereby. A form of such Consent Agreement is attached as Exhibit
20   A. A copy of each Consent Agreement so obtained shall be retained by the party that discloses
21   Confidential Material and shall be produced upon good cause shown by the Designator.
22           10.    Protective Order Motions. Nothing herein shall be construed so as to limit the
23   right of a party to seek a protective order pursuant to Rule 26(c)(1) of the Federal Rules of Civil
24   Procedure to prevent the disclosure of any Document or category of Documents.
25           11.    Return or Destruction of Confidential Material. Within 180 days after
26   conclusion of this action, whether by voluntary or involuntary dismissal, final judgment,
27   exhaustion of the appellate process, or settlement, counsel of record employed by a party to this
28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −5−

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 6 of 10


 1   action shall, upon written request of the Producer, return to the Producer Documents produced in
 2   this action, including without limitation, all Confidential Material within the scope of this Order,
 3   or destroy all such Confidential Material.
 4          12.     Use of Confidential in Filings with Court. The parties may offer any Confidential
 5   Material in connection with motions or briefs, at hearings, or at trial in this action. Pursuant to
 6   Local Rule 141, any Confidential Material submitted to, presented to or filed with the Court before
 7   trial shall be submitted with a Notice of Request to Seal Documents by the party making the
 8   submission and shall not be made available to persons other than as authorized by this Order and
 9   Local Rule 141. Confidential Material shall not lose its Confidential status because it is used in
10   any Court proceeding in this action.
11          13.     Inadvertent Production of Confidential Material. If a Producer inadvertently
12   produces Confidential Material without designating it as such pursuant to paragraph 3 above, or if
13   a party learns that the other party possesses Documents that contain his or its sensitive or
14   proprietary information, the party may still designate such material as Confidential Material as
15   follows:
16                  a.      Within 30 days of the discovery of its failure to designate, the
17   Producer/Designator must give written notice to the party who received copies of the produced
18   Documents that the Producer/Designator claims, in whole or in part, to be Confidential Material.
19                  b.      Upon receipt of such notice, the party who has received copies of the
20   produced Documents shall promptly place the Confidential Legend on the Documents designated
21   as Confidential Material and shall so represent in writing to the Producer/Designator.
22                  c.      The Producer/Designator shall bear the cost of placing the Confidential
23   Legend on all such inadvertently produced Documents.
24          14.     Producer’s Right to Publication. This Order shall not restrict the right of any
25   person to publish, disseminate, or otherwise release any Document that he or it produced or
26   designated.
27

28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −6−

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 7 of 10


 1          15.     No Subject Matter Waiver of Confidentiality by Failure to Designate. A party’s
 2   failure to designate a Document as Confidential Material hereunder shall not constitute a waiver
 3   of such party’s assertion of confidentiality with respect to any other Document or category of
 4   Documents.
 5          16.     Inadvertent Production of Privileged Material. If a party produces Documents
 6   which it considers to be privileged, in whole or in part, he or it may seek to retrieve such
 7   Documents or parts thereof as follows:
 8                  a.      Within 30 days of the Producer’s discovery of such a disclosure, the
 9   Producer shall give written notice claiming privilege to the other party. Immediately upon receipt
10   of such notice, the Documents shall be treated as privileged by each recipient thereof and all
11   reasonable steps shall be undertaken by such receiving persons to safeguard such Documents,
12   including, where applicable, the immediate retrieval of such Documents from all non-parties to
13   whom or which they have been disclosed, until such time as the assertion of privilege is resolved
14   in accordance with the terms of this Order.
15                  b.      Unless within 20 days of the provision of the notice in subparagraph (a)
16   above, the disclosed Documents and all copies thereof are returned to the Producer, or an affidavit
17   or other sworn statement is furnished to the Producer attesting to the fact that the privileged
18   Documents and all copies thereof have been destroyed, then the Producer may move for an
19   appropriate protective order. The other party may oppose such a motion on any ground not contrary
20   to the express terms of this Order. The failure of the Producer to provide notice pursuant to
21   subparagraph (a) above, or to move for a protective order pursuant to this subparagraph, shall
22   constitute a limited waiver of any claim of privilege solely with respect to the particular Documents
23   themselves.
24                  c.      If a separate protective order is entered by the Court, and no timely appeal
25   is taken from such order (or an appeal is taken but proves unsuccessful and no further right of
26   appeal is available), then within 30 days of the exhaustion of any right to appeal such order, each
27   recipient of the privileged Documents shall either return the privileged Documents and all copies
28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −7−

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 8 of 10


 1   thereof to the Producer, or furnish an affidavit or other sworn statement attesting to the fact that
 2   the privileged Documents and all copies thereof have been destroyed. In the case of deposition
 3   transcripts, an affidavit or other sworn statement stating that the privileged portions of the
 4   testimony have been redacted will suffice.
 5           17.     Parties’ Agreement to Designate Material as Confidential. Notwithstanding any
 6   other provision of this Order, the parties in this action may, by written agreement at any time,
 7   designate any Document as Confidential Material subject to the protections herein.
 8           18.     Survival and Continuing Jurisdiction. This Order and each of its respective terms
 9   and conditions shall survive the termination of this action, whether by voluntary or involuntary
10   dismissal, final judgment, exhaustion of the appellate process, or settlement, and shall continue in
11   full force and effect thereafter. The Court will retain jurisdiction after the termination of this action
12   to enforce the terms of this Order. Either party may, upon written notice to the other party, move
13   for an order modifying, amending or dissolving the terms of this Order.
14           19.     Notice of Breach and Opportunity to Cure. Notwithstanding any contrary
15   provision herein, a party claiming breach of this Order shall have the burden to serve written notice
16   of such breach on counsel of record for the other party. Such notice shall specifically identify the
17   Confidential Material with respect to which a breach of this Order is alleged to have occurred, and
18   shall provide said party a reasonable period of not less than 30 days following the date of service
19   of such notice in which to cure the breach. A party claiming breach of this Order may seek from
20   the Court, after affording such notice and opportunity for cure, a temporary restraining order or
21   preliminary injunction, to the extent necessary to prevent him or it from suffering irreparable harm.
22

23

24

25

26
27

28
     CASE NO. 1:18-cv-01359-AWI-SKO                    −8−

                                      REVISED STIPULATED PROTECTIVE ORDER
       Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 9 of 10


 1   Agreed as to form and substance:
 2                                        By:      /s/ Michael A. Caddell
                                                   Michael A. Caddell (SBN 249469)
 3                                                 mac@caddellchapman.com
 4                                                 Cynthia B. Chapman (SBN 164471)
                                                   cbc@caddellchapman.com
 5                                                 Amy E. Tabor (SBN 297660)
                                                   aet@caddellchapman.com
 6                                                 CADDELL & CHAPMAN
                                                   P.O. Box 1311
 7
                                                   Monterrey CA 93942
 8                                                 Tel.: (713) 751-0400
                                                   Fax: (713) 751-0906
 9
                                                   James A. Francis (pro hac vice)
10                                                 jfrancis@consumerlawfirm.com
                                                   John Soumilas (pro hac vice)
11                                                 jsoumilas@consumerlawfirm.com
12                                                 Jordan M. Sartell (pro hac vice)
                                                   jsartell@consumerlawfirm.com
13                                                 FRANCIS MAILMAN SOUMILAS, P.C.
                                                   1600 Market Street, Suite 2510
14                                                 Philadelphia, PA 19103
                                                   Tel.: (215) 735-8600
15                                                 Fax: (215) 940-8000
16
                                                   Attorneys for Plaintiff
17
                                          By:      /s/John V. Tamborelli
18                                                 John V. Tamborelli (State Bar No. 134027)
                                                   TAMBORELLI LAW GROUP
19                                                 A Professional Law Corporation
                                                   21700 Oxnard Street, Suite 1590
20                                                 Woodland Hills CA 91367
                                                   Tel: (818) 710-3696
21                                                 Fax: (818) 710-3695

22                                                 Attorney for Defendant
                                                   Credit Bureau Connection, Inc.
23

24
     IT IS SO ORDERED.
25

26   Dated:    April 17, 2020                                     /s/   Sheila K. Oberto       .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −9−

                                      REVISED STIPULATED PROTECTIVE ORDER
      Case 1:18-cv-01359-AWI-SKO Document 65 Filed 04/20/20 Page 10 of 10


 1                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 2                                    FRESNO DIVISION
 3   SUNG GON KANG, individually and
     on behalf of others similarly situated,         CASE NO. 1:18-cv-01359-AWI-SKO
 4
                     Plaintiff,
 5                                                   CONSENT AGREEMENT
            v.
 6
     CREDIT BUREAU CONNECTION,                       Judge:      Hon. Anthony W. Ishii
 7
     INC.,                                           Magistrate: Sheila K. Oberto
 8
                     Defendant.
 9

10          I, the undersigned, have read and understand the terms and conditions of the Stipulated
11   Protective Order (the “Order”) in the above-captioned matter, dated ________________, 2020,
12   and I consent to be bound by its terms as follows:
13          1.       I agree that I will disclose and use “Confidential Material” as defined by the Order,
14   only as permitted pursuant to the express terms and conditions thereof, and that I will protect and
15   maintain the confidentiality of any “Documents,” as defined by the Order, so designated.
16          2.       I further unconditionally agree to, upon request, return all Confidential Material to
17   the law firm or person which or who provided such Confidential Material to me immediately after
18   my use thereof for this litigation ceases.
19          3.       I consent to the personal jurisdiction of the United States District Court for the
20   Central District of California to the limited extent necessary to enforce the terms and conditions
21   of the Order.
22                                          Signature:
23                                          Print Name:
24                                          Date:
25

26
27

28
     CASE NO. 1:18-cv-01359-AWI-SKO                  −1−

                                               CONSENT AGREEMENT
